NOT FOR PUBLICATION WITHOUT THE
                               APPROVAL OF THE APPELLATE DIVISION
        This opinion shall not "constitute precedent or be binding upon any court." Although it is posted on the
     internet, this opinion is binding only on the parties in the case and its use in other cases is limited. R. 1:36-3.




                                                        SUPERIOR COURT OF NEW JERSEY
                                                        APPELLATE DIVISION
                                                        DOCKET NO. A-3786-18T1

STRATEGIC REALTY FUND,
LLC,

         Plaintiff-Respondent,

v.

ALRASHEED WRIGHT, ESSEX COUNTY
BOARD OF SOCIAL SERVICES, TAHARIA
J. FONG, MIDLAND FUNDING, LLC, and
NEW CENTURY FINANCIAL SERVICES,

         Defendants,

and

CAROL HAYNES,

     Defendant-Appellant.
_____________________________________

                   Submitted March 17, 2020 - Decided March 31, 2020

                   Before Judges Accurso and Rose.

                   On appeal from the Superior Court of New Jersey,
                   Chancery Division, Essex County, Docket No. F-
                   000079-18.
            Carol Haynes, appellant pro se.

            Friedman Vartolo LLP, attorneys for respondent
            (Catherine Nicole Aponte, on the brief).

PER CURIAM

      Defendant Carol Haynes appeals from the denial of her motion to vacate

a final judgment of foreclosure, contending plaintiff Strategic Realty Fund,

LLC never established its ownership or control of the note she and Alrasheed

Wright gave to First Franklin Financial Corp., an operating subsidiary of

Merrill Lynch Bank & Trust Co., FSB, or the right to foreclose the mortgage

securing it. Because the record reveals Strategic established its standing by an

assignment of mortgage recorded more than two years before it filed its

foreclosure complaint, we affirm. See Deutsche Bank Tr. Co. Ams. v.

Angeles, 428 N.J. Super. 315, 318 (App. Div. 2012).

      Defendant and Alrasheed Wright borrowed $204,000 from First Franklin

in June 2007, evidenced by a thirty-year note secured by the purchase money

mortgage they gave to First Franklin's nominee, Mortgage Electronic

Registration Systems, Inc. on their home in Irvington. The mortgage was

eventually assigned to Strategic, which recorded the assignment in Essex

County on September 24, 2015. Two months later, defendant and Mr. Wright

entered into a loan modification agreement with Strategic. The modified loan

                                                                        A-3786-18T1
                                       2
went into default when they failed to make the payment due in December

2016. In August 2017 Strategic sent defendant a notice of intent to foreclose.

It filed its foreclosure complaint four months later, in January 2018.

      Defendants did not answer or otherwise contest the foreclosure and final

judgment was entered in favor of Strategic in September 2018. In March

2019, defendant Haynes filed a motion to vacate the judgment alleging

Strategic failed to prove it served a notice of intent to foreclose and failed to

demonstrate its standing to foreclose the mortgage. Judge Orsen denied the

motion. In a comprehensive written opinion detailing the facts and applying

controlling case law, the judge found Strategic established its standing by

virtue of its recorded assignment of mortgage pre-dating the complaint, see

Angeles, 428 N.J. Super. at 318, and the certification of its authorized

representative made on personal knowledge in accordance with Rule 1:6-6, see

Wells Fargo Bank, N.A. v. Ford, 418 N.J. Super. 592, 597-600 (App. Div.

2011), that it held the note when it filed its complaint. The judge also found

Strategic likewise demonstrated it timely served its notice of intent to

foreclose by certified and regular mail in August 2017, and that defendant had

failed to rebut any of those facts on the motion.




                                                                           A-3786-18T1
                                         3
      No stay of the judgment was sought, and defendant's home was

subsequently sold at sheriff's sale in May 2019 to a third-party bidder.

Defendant moved to vacate the sale, which the court denied finding no

irregularity. See First Tr. Nat'l. Ass'n v. Merola, 319 N.J. Super. 44, 49 (App.

Div. 1999). Defendant appeals from the denial of her motion to vacate the

final judgment, reprising the standing arguments she made to the trial court.

      Having considered defendant's arguments and reviewed the record on the

motion, we affirm, substantially for the reasons expressed by Judge Orsen in

his written statement of reasons for the order of April 26, 2019. Because

Strategic had both possession of the note endorsed in blank and a recorded

assignment of mortgage prior to the filing of the complaint, it had standing to

initiate the foreclosure and pursue the complaint to judgment. See Angeles,
428 N.J. Super. at 318.

      Affirmed.




                                                                           A-3786-18T1
                                        4